         Case 1:16-cv-01534-JEB Document 557 Filed 07/13/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA

                                                       )
STANDING ROCK SIOUX TRIBE,                             )
                                                       )
       Plaintiff,                                      )
                                                       )
and                                                    )
                                                       )
CHEYENNE RIVER SIOUX TRIBE,                            )
                                                       )
       Plaintiff-Intervenor,                           )
                                                       )
v.                                                     )      Case No. 1:16-cv-01534 (JEB)
                                                       )       (consolidated with Cases No.
UNITED STATES ARMY CORPS OF                            )     1:16-cv-01796 & 1:17-cv-00267)
ENGINEERS,                                             )
                                                       )
       Defendant,                                      )
                                                       )
and                                                    )
                                                       )
DAKOTA ACCESS, LLC,                                    )
                                                       )
       Defendant-Intervenor.                           )
                                                       )


        UNITED STATES ARMY CORPS OF ENGINEERS’ NOTICE OF APPEAL

       The Defendant United States Army Corps of Engineers hereby provides notice of its appeal

to the United States Court of Appeals for the District of Columbia Circuit of this Court’s March 25,

2020 Opinion and Order, ECF Nos. 495 and 496; its July 9, 2020 Opinion and Order, ECF No. 553;

and its June 14, 2017 Opinion and Order, ECF Nos. 238 and 239.



Dated: July 13, 2020                                   Respectfully submitted,

                                                       PAUL SALAMANCA
                                                       Attorney
                                                       United States Department of Justice
                                                       Environment & Natural Resources Division
         Case 1:16-cv-01534-JEB Document 557 Filed 07/13/20 Page 2 of 2




                                                      By: Reuben Schifman
                                                      REUBEN SCHIFMAN, NY BAR
                                                      MATTHEW MARINELLI, IL Bar 6277967
                                                      U.S. Department of Justice
                                                      Natural Resources Section
                                                      P.O. Box 7611
                                                      Benjamin Franklin Station
                                                      Phone: (202) 305-4224 (Schifman)
                                                      Phone: (202) 305-0293 (Marinelli)
                                                      Fax: (202) 305-0506
                                                      reuben.schifman@usdoj.gov
                                                      matthew.marinelli@usdoj.gov

                                                      ERICA M. ZILIOLI, D.C. Bar 488073
                                                      U.S. Department of Justice
                                                      Environmental Defense Section
                                                      P.O. Box 7611
                                                      Washington, DC 20044
                                                      Phone: (202) 514-6390
                                                      Fax: (202) 514-8865
                                                      Erica.Zilioli@usdoj.gov

                                                      Attorneys for the United States Army Corps
                                                      of Engineers

OF COUNSEL:
MILTON BOYD
MELANIE CASNER
U.S. Army Corps of Engineers
Office of Chief Counsel
Washington, DC




                                 CERTIFICATE OF SERVICE

        I, Reuben S. Schifman, hereby certify that on July 13, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, and copies will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing.

       /s/ Reuben Schifman
       REUBEN S. SCHIFMAN
